Case: 17-11455      Document: 00514968578         Page: 1    Date Filed: 05/23/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 17-11455                             May 23, 2019
                                 Conference Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KATHRYN GRACE DIRKS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CR-374-3


Before HIGGINSON, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Kathryn Grace Dirks has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Dirks has not filed a response. We have reviewed counsel’s briefs and the
relevant portions of the record reflected therein. Regardless of potentially
nonfrivolous issues that have been previously identified, it is dispositive that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11455      Document: 00514968578   Page: 2   Date Filed: 05/23/2019


                                 No. 17-11455

the Government has declined to waive the untimeliness of the appeal. See
United States v. Pesina-Rodriguez, 825 F.3d 787, 788 (5th Cir. 2016).
Therefore, without prejudice to a future 28 U.S.C. § 2255 motion that Dirks
may file, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2